TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00239-CV


In re C. L. H., a Minor




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 09-405-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Vernard Brown, Jr., seeks to appeal from the trial court's order denying his
request for a bench warrant in a suit affecting the parent-child relationship.  This Court's jurisdiction
is limited to the review of final judgments and certain interlocutory orders signed by the trial court. 
See Tex. Civ. Prac. & Rem. Code Ann. § 51.012 (West Supp. 2009), § 51.014 (West 2008); see also
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A ruling on a motion for a bench
warrant is not an independently appealable order.  See Ewing v. State, No. 10-09-00045-CR, 2009
Tex. App. LEXIS 2372, at *1 (Tex. App.--Waco Apr. 8, 2009, no pet.) (mem. op., not designated
for publication).  On February 9, 2010, we notified Brown that the appellate record in this case does
not appear to contain a final or otherwise appealable order.  Brown's written response fails to
demonstrate that an appealable order has been signed by the trial court.  Accordingly, this appeal is
dismissed for want of jurisdiction.





						__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   March 11, 2010